JUDGMENT
Pogue, Judge:
Upon consideration of Defendant’s Motion to Stay and Defendant’s Motion to Alter or Amend this Court’s Judgment of January 17,1996 in Slip Op. 96-18; upon consideration to Plaintiffs opposition to said motions; and after due deliberation, it is hereby:
Ordered that Defendant’s Motion to Stay this Court’s Judgment of January 17, 1996 in Slip Op. 96-18 is denied as moot; and it is further
Ordered that Defendant’s Motion to Alter or Amend the Judgment of January 17, 1996 in Slip Op. 96-18 is granted, and said Judgment is amended to read:
JUDGMENT
Upon reading the parties’ motions for summary judgement, upon consideration of all other papers and proceedings had herein, and after due deliberation, having rendered a decision herein, it is hereby:
Ordered that Plaintiffs action over protest no. 3501-9-000058 and covered entries is denied; and it is further
Ordered that Plaintiffs motion for summary judgment is granted as to all the other protests and covered entries. The U.S. Customs Service shall reliquidate the subject entries under item 734.90, TSUS, and under heading 9506.70.20, HTSUS, and shall refund all excess duties with interest as provided by law within 60 days from the date this judgment becomes final.